Citation Nr: 0916246	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted service connection 
for posttraumatic stress disorder and assigned a 10 percent 
rating.  While on appeal, in a rating decision in September 
2008, the RO increased the rating to 30 percent.  

In August 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In October 2007, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

From the effective date of the award of service connection, 
posttraumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks under the 
General Rating Formula for Mental Disorders and the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), but does not produce occupational and social impairment 
with reduced reliability and productivity.




CONCLUSION OF LAW

From the effective date of the award of service connection, 
the criteria for an initial rating higher than 30 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2005, on the underlying claim of service 
connection for posttraumatic stress disorder.  Where, as 
here, service connection has been granted and an initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran VA 
examinations in November 2005 and in July 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  



The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the diagnosis of posttraumatic stress 
disorder in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)). 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  



A GAF score in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Factual Background 

Records of the Veteran's employer show that from June 2003 to 
May 2004 the Veteran was counseled on his lack of leadership 
in his department, resulting in not meeting the productivity 
standards. 

On VA examination in November 2005, for employment history, 
the examiner noted that the Veteran has been working full 
time for a retailer since 1970 and that he was currently a 
supervisor in the shipping and receiving department.  The 
Veteran stated he was reprimanded a year earlier for not 
doing his job and that he occasionally lost his temper and 
yelled at coworkers, but he had not gotten violent.  The 
Veteran stated that he had no other occupational impairment.  

For social functioning, the examiner noted that the Veteran 
and his wife have been married for thirty-six years and that 
they had three adult children and four grandchildren.  

The Veteran had an adequate relationship with his wife and 
good relations with his children and grandchildren.  He had 
no current friends and he did not socialize, except he and 
his wife on occasion did go out to dinner or to a movie or to 
take a drive.  Psychiatric history included hospitalization 
in 1987, but no other treatment. 

The Veteran complained of irritability, of difficulty coping 
with stress, and of sleep disturbance.  On mental status 
examination, the Veteran appeared neatly groomed and he had 
good hygiene.  He was alert and oriented.  His memory 
appeared grossly intact.  Speech was normal.  Judgment was 
intact and there were no impairments in thought process or 
communication.  His mood was anxious and his affect was 
tearful and restricted.  

The Veteran stated that he slept about five hours a night, 
but he tossed and turned and woke up every few hours.  He 
described mild, transient depressed mood, but denied symptoms 
of panic, mania, generalized anxiety, obsession, suicidal 
ideation, suicidal attempt, homicidal ideation, or violent 
behavior.  There was no evidence of poor impulse control.  

As for symptoms associated with the diagnosis of 
posttraumatic stress, the Veteran described symptoms of 
nightmares, intrusive thoughts, a sense of a foreshortened 
future, hypervigilance, and enhanced startle response with a 
few unexpected sounds and noises.  The examiner concluded 
that the Veteran's posttraumatic stress disorder was mild and 
caused minimal impairment in functioning as he had been able 
to maintain steady employment, a marriage, and interests.  
The GAF score was 68.

VA records from February 2006 to May 2006 show that the 
Veteran was in individual therapy several times a month and 
the GAF scores ranged from 57 to 70. 

In August 2007, the Veteran testified that he felt nervous 
and anxious.  He stated that retired from his job after 40 
years, but he was having difficulty dealing with the time 
pressure at work, which also played a part in deciding to 
retire. 

VA records from June 2006 to April 2008 show that the Veteran 
was in individual therapy averaging about once a month, but 
sometimes more often.  The GAF scores ranged from 53 to 68.

On VA examination in July 2008, the examiner noted that the 
Veteran was in individual therapy every three months or as 
needed.  The examiner also noted that the Veteran has been 
married for 39 years and he had a good relationship with his 
wife and three adult children.  As for socialization, the 
Veteran avoided crowds.  He had recently relocated and he had 
met some good people.  He worked around the house and enjoyed 
fishing.  It was also noted that the Veteran retired in June 
2007 based on his age and length of service. 

The examiner described the Veteran as neatly groomed.  His 
speech and thought process and content were unremarkable.  
His affect was normal and his mood was anxious.  Orientation 
and judgment were intact.  There were no hallucinations, 
obsessive or ritualistic behavior, or homicidal or suicidal 
thoughts.  Impulse control was fair.  He was able to maintain 
his personal hygiene and he had no problems with activities 
of daily living.  The Veteran complained that he was somewhat 
forgetful, but remote and recent memory were normal. 

As for symptoms associated with the diagnosis of 
posttraumatic stress, the Veteran described symptoms of 
intrusive thoughts, avoidance, sleep disturbance, 
irritability and anger, detachment, a sense of a 
foreshortened future, hypervigilance, and startle response. 

The examiner concluded the Veteran had moderate 
symptomatology of posttraumatic stress disorder.  The 
examiner commented the Veteran's social and interpersonal 
relationships had been negatively affected as had his work.  
The GAF score was 60.

Analysis 

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the Veteran has symptomatology that is associated with 
the rating criteria under the General Rating Formula for 
Mental Disorders, Diagnostic Code 9411, and symptomatology 
not covered in the rating criteria, but is associated with 
the diagnosis of posttraumatic stress disorder under the DSM-
IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating 
mental disorders).  All of the symptoms are considered in the 
analysis.  And two, from 2005 to 2008, the Veteran's 
symptomatology has been consistent without a material change 
in the degree of the occupational and social impairment. 



Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent rating have been met.  It is the effect of 
the symptoms that determines whether the criteria for a 50 
percent rating have been met, that is, occupational and 
social impairment with reduced reliability and productivity.

As for occupational impairment, in his supervisory position, 
the Veteran had problems in 2003 and in 2004, resulting in a 
reprimand.  And while the Veteran stated that he was 
irritability and stressed at work, which contributed to his 
decision to retire after 40 years with the same company, 
there is no evidence of a poor job performance after 2004 or 
until the Veteran retired in June 2007, and he did not 
identify any other symptoms, resulting in occupational 
impairment.  On examination, the Veteran's judgment was 
intact and there was no impairment of his thought process or 
in communication.  Impulse control was at least fair.  And on 
VA examination in November 2005, the examiner concluded that 
the Veteran had minimal impairment in functioning, and the VA 
examiner in July 2008 reported moderate symptomatology.  
Overall, the Veteran's psychiatric symptoms did not result in 
occupational impairment of reduced reliability and 
productivity from 2005 and until he retired in June 2007 or 
since. 

As for social impairment, while the Veteran has a history of 
marital discord, on VA examinations in November 2005 and in 
July 2008, he had a good relationship with his wife and adult 
children and he has been married for almost forty years.  The 
evidence also shows that before retirement the Veteran had no 
current friends and he did not socialize, except he and his 
wife on occasion did go out to dinner or to a movie or to 
take a drive, and since his retirement, he had relocated and 
he had met some good people and he worked around the house 
and enjoyed fishing.  Again on VA examination in November 
2005, the examiner concluded that the Veteran had minimal 
impairment in functioning, and the VA examiner in July 2008 
reported moderate symptomatology.  Overall, the extent of 
psychiatric symptoms, affecting social impairment, did not 
result in reduced reliability and productivity when 
considered in conjunction with the symptomatology affecting 
occupational impairment. 

As for symptoms associated with the diagnosis of 
posttraumatic stress under DSM-IV, but not covered in the 
General Rating Formula for Mental Disorders, Diagnostic Code 
9411, such as nightmares, intrusive thoughts, avoidance, 
sleep disturbance, irritability and anger, detachment, a 
sense of a foreshortened future, hypervigilance, and startle 
response, one VA examiner concluded that the Veteran's 
posttraumatic stress disorder was mild and caused minimal 
impairment in functioning as he had been able to maintain 
steady employment, a marriage, and interests.  The second VA 
examiner concluded the Veteran had moderate symptomatology of 
posttraumatic stress disorder.  The examiner commented the 
Veteran's social and interpersonal relationships had been 
negatively affected as had his work.  

Based on the symptoms associated with the diagnosis of 
posttraumatic stress under DSM-IV, the findings do not more 
nearly approximate or equate to occupational and social 
impairment with reduced reliability and productivity for the 
next higher rating. 

As for the GAF scores, the Veteran was in individual therapy 
over a two year period from 2006 to 2008 and the GAF scores, 
as well as the GAF scores on VA examinations in 2005 and in 
2008, 68 and 60, respectively, ranged from 53 to 70, 
suggestive of no more than moderate symptoms as a GAF score 
in the range of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers or co-
workers), which is consistent with his functioning as 
reported on both VA examinations.  GAF scores in the range of 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational, 
but generally functioning pretty well with some meaningful 
interpersonal relationships).



Based on the findings of two VA examinations and considering 
the symptoms associated with the diagnosis of posttraumatic 
stress under DSM-IV and the GAF scores, the disability 
picture does not more nearly approximate or equate to 
occupational and social impairment, resulting in reduced 
reliability and productivity, the criteria for the next 
higher rating. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, but the 
evidence does not support a finding of a disability picture 
greater than 30 percent at any time during the appeal period. 

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 30 percent for 
posttraumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. There must be 
a comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria. If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the  disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).



Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms. For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


